This document was signed electronically on November 8, 2019, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: November 8, 2019



                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION at AKRON


 IN RE FIRSTENERGY SOLUTIONS                             Case No. 18-50757-AMK
 CORP., ET AL.,
                                                         Chapter 11
        Debtors
                                                         Honorable Alan M. Koschik,
                                                         United States Bankruptcy Judge


 FIRSTENERGY SOLUTIONS CORP.,

        Plaintiff,

 V.                                                      Adversary Proceeding 18-5100

 BLUESTONE ENERGY SALES CORP.,

        Defendant.



                                            ORDER

       This matter is before the Court upon the Motion to Amend Discovery Scheduling Order

filed by the Defendant Bluestone Energy Sales Corp. (“Bluestone”). There being no objection to

the Motion by the Plaintiff FirstEnergy Solutions Corp., and the Court being otherwise

sufficiently advised, it is hereby ORDERED as follows:

       1. The Defendant’s Motion to Amend Discovery Scheduling Order is GRANTED;




18-05100-amk         Doc 33   FILED 11/08/19     ENTERED 11/08/19 10:17:35          Page 1 of 3
     2. The Discovery Scheduling Order is amended as follows:

            a. Document production and responses to written discovery shall be completed

                by December 6, 2019;

            b. All fact depositions shall be completed by December 20, 2019;

     3. All other deadlines in the Court’s Discovery Scheduling Order remain in effect.

                                         ###




                                            2

18-05100-amk   Doc 33     FILED 11/08/19        ENTERED 11/08/19 10:17:35        Page 2 of 3
Tendered by:



/s/ Richard A. Getty
RICHARD A. GETTY (Ohio Bar #23245)
        and
C. THOMAS EZZELL (admitted pro hac vice)

THE GETTY LAW GROUP, PLLC
The Offices at City Center
100 West Main Street, Suite 200
Lexington, Kentucky 40507
Telephone: (859) 259-1900
Facsimile: (859) 259-1909
rgetty@gettylawgroup.com
tezzell@gettylawgroup.com

COUNSEL FOR DEFENDANT
BLUESTONE ENERGY SALES CORP.
mwepld0786




                                           3

18-05100-amk   Doc 33   FILED 11/08/19         ENTERED 11/08/19 10:17:35   Page 3 of 3
